Citation Nr: 1010884	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  09-13 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for chronic kidney 
disease.

2.  Entitlement to service connection for a back condition.  

3.  Entitlement to service connection for hearing loss of the 
right ear.

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to a disability rating in excess of 50 
percent for post traumatic stress disorder (PTSD).

6.  Entitlement to a total rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to 
November 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the 
Albuquerque, New Mexico Department of Veterans' Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in January 2010.  A 
transcript of that hearing has been associated with the 
claims file.

The Board observes that a claim for a total disability rating 
based upon individual unemployability (TDIU), as due to PTSD, 
has been raised by the Veteran in the duration of this 
appeal.  As further discussed below, in light of the recent 
case, Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement 
to TDIU is properly considered as part of the determination 
of the appropriate disability rating rather than as a 
separate claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for a back condition and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The objective medical evidence of record reflects that 
chronic kidney disease and hearing loss of the right ear loss 
did not originate in service or for many years thereafter and 
are not related to any incident during active service.

2.  Affording the Veteran the benefit of the doubt, the 
objective evidence of record demonstrates that tinnitus is 
related to acoustic trauma during the Veteran's active 
service.

3.  The competent and probative evidence of record 
demonstrates that the Veteran's PTSD is productive of:  
nightmares; recurrent and intrusive recollections; 
reexperiencing;  psychological distress and physiological 
reactivity to reminders nearly every day; a sad, anxious and 
depressed mood with depression secondary to PTSD; flat and 
restricted range of affect; impaired thought and memory; good 
impulse control; the ability to maintain minimum personal 
hygiene; discomfort around crowds; detachment from others; 
avoidance of stimuli associate with trauma; avoidance of 
activities, places and people daily; avoidant behavior from 
others; diminished interest and participation in more than 80 
percent of his activities; sleep disturbance with mild 
insomnia; hypervigilence; exaggerated startle; isolation; 
some estrangement from family members; some 
anger/irritability daily; and decreased concentration.  The 
competent and probative evidence of record reflects findings 
of deficiencies in most areas including thinking, family 
relations, work and mood due to PTSD signs and symptoms.  GAF 
scores ranged from between 45 to 47.




CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for chronic kidney disease and hearing loss of the right ear 
are not met.  38 U.S.C.A. §§ 1110, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Resolving the benefit of the doubt in the Veteran's 
favor, the criteria for the establishment of service 
connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).

3.  The criteria for the assignment of a disability rating of 
70 percent for the service-connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. § 3.159 
(2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims for 
service connection and an increased rating in the July 2007 
rating decision, he was provided notice of the VCAA in 
December 2006.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate the claim, 
and the division of responsibility between the Veteran and VA 
for obtaining that evidence, including the information needed 
to obtain lay evidence and both private and VA medical 
treatment records.  Thereafter, the Veteran received 
additional notice in December 2006, pertaining to the 
downstream disability rating and effective date elements of 
his claims, and was furnished a Statement of the Case in 
March 2009.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
see also Mayfield and Pelegrini, both supra.

The Veteran's actions are also indicative of his actual 
knowledge of the requirements for substantiating his 
increased rating claim.  The Veteran reported his PTSD 
symptomatology to VA examiners and has reported, through his 
representative, that his symptoms more nearly approximate the 
70 percent rating, citing specific findings in the January 
2007 and September 2008 VA examinations.  Based on this 
evidence, the Board is satisfied that the Veteran had actual 
knowledge of what was necessary to substantiate his increased 
rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-
31 (2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

The Veteran's service treatment records are not available.  
After a complete search at the National Personnel Records 
Center (NPRC), the NPRC reported, in October 2002, that the 
record is fire-related and there are no service treatment 
records or Surgeon General Officer's reports.  

The Court has noted that when "VA is unable to locate a 
claimant's records, it should advise him to submit 
alternative forms of evidence to support his claim and should 
assist him in obtaining sufficient evidence from alternative 
sources."  Washington v. Nicholson, 19 Vet. App. 362-369-71 
(2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992).  In October 2002, the RO informed the Veteran that 
the record was fire-related and requested him to provide any 
possible alternative records related to his service.  After 
receiving no additional response or records from the Veteran 
relating to his treatment in service, the RO continued to 
adjudicate his claims.  

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes a 
separation examination from the Veteran's active service, VA 
outpatient treatment reports, private medical records, VA 
examinations and statements and testimony from the Veteran 
and his representative.  The Veteran has not indicated that 
he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that there exists 
any additional evidence that has a bearing on this case that 
has not been obtained.  The Veteran and his representative 
have been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

1.  Service connection

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection will also be presumed for certain chronic 
diseases, including hearing loss and tinnitus, if manifested 
to a compensable degree within one year after discharge from 
service. 38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. § 1113.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009).  The 
threshold for normal hearing is from 0 to 20 decibels; higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  Due to the subjective nature of the disorder, the 
veteran, as a layperson is competent to testify as to his 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  


The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

        Chronic Kidney Disease 

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his current 
chronic kidney disease and back condition are related to his 
active service.  During a January 2010 Travel Board hearing, 
the Veteran testified that that he did not notice an unusual 
pattern with urination, however, he very seldom felt some 
burning when he would urinate.  He reported that he did not 
seek treatment by a physician during service.  

The Board recognizes that, in the case of any veteran who 
engaged in combat with the enemy in active service, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation, and, to that end, every reasonable 
doubt shall be resolved in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  However, these provisions 
deal with the question of whether a particular disease or 
injury occurred in service; that is, what happened then, and 
not the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  In other words, these provisions do not 
presumptively establish service connection for a combat 
veteran; rather, they relax the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521, 524 (1996).

Combat service requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  The issue of whether 
any particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis.  Id.

The Veteran's awards and decorations include a Korean Service 
Medal with Bronze Service Star, a United Nations Service 
Medal and a National Defense Service Medal, he was assigned 
to Battery A of the 59th AAA (Anti Aircraft Artillery) 
Battalion and served one year of foreign service.  As the 
evidence of record as a whole supports a finding that the 
Veteran was engaged in combat during his active duty service, 
the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d) are for application in this case.  Thus, the Board 
accepts the Veteran's statements that, during active service, 
he very seldom felt some burning when he would urinate.

As noted above, the Veteran's service treatment records are 
not available.  A November 1954 separation examination does 
not reflect any findings or complaints of kidney problems, 
urinary problems or any related conditions.  

Private and VA medical records from April 1997 to September 
2008 reflect that the Veteran initially was diagnosed in 
December 2005 with chronic renal failure.  He was 
subsequently treated for chronic kidney disease which VA 
physicians found was most likely due to his hypertension.

After a careful review of the record, the Board concludes 
that entitlement to service connection for chronic kidney 
disease, is not warranted.  While the Board accepts the 
Veteran's statements that he very seldom felt some burning 
when he would urinate during his active service, there is no 
evidence of record of any treatment for a urinary or kidney 
related problems on the separation examination or for many 
years thereafter.  The objective medical evidence of record 
reflects that the Veteran was initially treated for chronic 
kidney failure in December 2005, approximately 51 years 
following his separation from active service.  The Board also 
notes that while the Veteran is currently diagnosed with 
chronic kidney failure, no medical evidence of record has 
related this condition to his active service.  In fact, VA 
medical records reflect that the Veteran's chronic kidney 
failure is most likely due to his hypertension.  As the 
objective evidence of record demonstrates no medical evidence 
of a relationship between the Veteran's current chronic 
kidney disease and his active military service and 
demonstrates that the Veteran's chronic kidney disease is 
most likely due to his hypertension, the claim for service 
connection for a chronic kidney disease is denied.

The Veteran is competent to report a continuity of 
symptomatology, and that report can serve to provide the 
needed evidence of a nexus between the current disability and 
the disease or injury in service.  See Barr v. Nicholson, 21. 
Vet. App. 303 (2007).  The Board must, however, weigh a 
veteran's reports against the other evidence of record.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While 
Veteran is competent to report that he seldom felt burning on 
urination during his active service, he is not competent to 
report that that his current chronic kidney disease is 
related to his active service, as these contentions are 
statements of causation.  Although lay persons are competent 
to provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As such, the preponderance of the evidence is against a 
finding that the Veteran's current chronic kidney disease is 
related to his active military service.  Therefore, the claim 
for service connection for chronic kidney disease is denied.

        Hearing Loss of the Right Ear and Tinnitus

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his current 
hearing loss and tinnitus are related to his active service, 
wherein he sustained acoustic trauma during combat.  In a 
January 2010 Travel Board hearing, the Veteran testified that 
during his active service, and was exposed to machine gun 
fire and bombs while he was engaged in combat.  He reported 
that, at this time, he noticed a buzzing in his ear.  The 
Veteran also testified that while he was in service he was 
struck by lightening while answering a phone call with 
respect to where to target the gun fire.  

As noted above, the evidence of record as a whole supports a 
finding that the Veteran was engaged in combat during his 
active duty service, the provisions of 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) are for application in this case.  
Thus, the Board accepts the Veteran's statements that he was 
exposed to machine gun fire bombs for while he was engaged in 
combat, that he noticed some buzzing in his ear at this time 
and that he was struck by lightening while answering a phone 
call with respect to where to target the gunfire.

Also, as noted above, the Veteran's service treatment records 
are not available.  A November 1954 separation examination 
does not reflect any findings or complaints of ear problems, 
hearing problems or any related conditions.  A whisper voice 
test performed at this time reflects that the Veteran's 
bilateral ears were a 15/15.  

Private and VA medical records from April 1997 to September 
2008 reflect that the Veteran was diagnosed with right ear 
hearing loss in March 2002 by a private physician, at which 
time it was noted that he had a history of right ear hearing 
loss, status post trauma since 1980 and that the Veteran had 
been in a fight.  A November 2005 private medical record 
notes the Veteran was diagnosed with right ear chronic 
hearing loss status post trauma which had been diagnosed 
around 1980.  In a November 2005 private medical report, the 
Veteran complained of right ear ringing for the past 6 months 
and that he sustained right ear trauma in Korea when 
lightening struck him while he had a phone in his ear.  

In a June 2007 VA examination, the Veteran reported having 
the greatest difficulty in noisy situations.  The Veteran 
stated that his military noise exposure included machine guns 
and he denied occupational and recreational noise exposure.  
The examiner found that the claims file described the Veteran 
had farm work prior to the his military service as well as 
farming and mining after service.  The Veteran also reported 
hearing loss and tinnitus in the right ear occurred after a 
lightening strike while he was on the phone (in the right 
ear) in the military.  He was diagnosed with mild to severe 
mixed hearing loss of the right ear.  The examiner opined 
that it was less likely than not that the Veteran's current 
right ear hearing loss and tinnitus were due to noise 
exposure in Korea, explaining that the whispered voice 
results were normal bilaterally at separation with no mention 
of hearing loss or tinnitus.  The examiner also found that 
there were no records that the Veteran sought treatment for 
hearing loss, tinnitus or perforation between 1954 and 2007 
and noted that he could not find any mention of a lightening 
strike incident in the claims file, which the Veteran stated 
was the cause of hearing loss in the right ear.  Finally, the 
examiner concluded that it was likely that the Veteran 
experienced post military noise exposure.  

After a review of the record, the Board concludes that 
entitlement to service connection for hearing of the right 
ear is not warranted.  In this regard, the Board finds that 
hearing loss of the right ear was not shown in service or for 
many years thereafter.  While the Board accepts that the 
Veteran was exposed to machine gun fire and bombs while he 
was engaged in combat during active service, that he noticed 
some buzzing in his ear at this time and that he was struck 
by lightening while answering a phone call with respect to 
where to target the gun fire in active service, the medical 
evidence of record demonstrates that the Veteran was not 
treated for hearing loss until 1980, approximately 26 years 
following his separation from active service.  The Board 
notes that while the Veteran is currently diagnosed with 
right ear hearing loss, no medical evidence of record has 
related this condition to his active service.  In fact, the 
June 2007 VA examiner opined that it was less likely than not 
that the Veteran's current right ear hearing loss was due to 
noise exposure in Korea.  Moreover, private medical records 
indicate that he was initially diagnosed in 1980 with right 
ear hearing loss, status post trauma, wherein the Veteran was 
involved in a fight and thereby related his right ear hearing 
loss to this incident.  As the objective evidence of record 
demonstrates no medical evidence of a relationship between 
the Veteran's current hearing loss of the right ear and his 
active military service and demonstrates that the Veteran's 
hearing loss of the right ear is related to trauma from a 
fight in 1980, the claim for service connection for hearing 
loss of the right ear is denied.

The Board notes that the VA examiner not only considered the 
Veteran's reported history in formulating his opinion, 
including the Veteran's reports of military noise exposure 
and being exposed to lightening in military service and 
denial of occupation or recreational noise exposure, he also 
considered the specific findings from the service separation 
examination, the private and VA medical records and the 
current findings from the audiological and physical 
examination of the Veteran, all of which formed the basis for 
the examiner's opinion.  The Board notes that while the VA 
examiner concluded that he could not find any documentation 
with respect to the lightening strike reported in service, 
his ultimate opinion did not rest upon this basis and his 
review of the claims file as a whole, including the 
separation examination and the private and VA medical records 
in the claims file, provided the basis for his opinion that 
it was less likely than not that the Veteran's right ear 
hearing loss was due to military noise exposure in Korea.  In 
this regard, the Board notes that the VA examiner cited 
findings of record in his rationale other than the lack of 
documentation of a lightening strike.  The Board also points 
to the Veteran's representative's contentions that the 
examiner concluded that the Veteran's right ear hearing loss 
was not related to military service because no documentation 
of a lightening strike was found and ignored the Veteran's 
claims of military noise exposure, however, it is clear from 
the VA examiner's opinion that he found hearing loss of the 
right ear was less likely than not due to military noise 
exposure as well.  Therefore, the Board finds that the 
Veteran was afforded an adequate VA audiological examination.  
See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The Veteran is competent to report a continuity of 
symptomatology, and that report can serve to provide the 
needed evidence of a nexus between the current disability and 
the disease or injury in service.  See Barr v. Nicholson, 21. 
Vet. App. 303 (2007).  The Board must, however, weigh a 
veteran's reports against the other evidence of record.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In 
this case, the Board acknowledges the Veteran's statements 
that his current hearing loss of the right ear is related to 
his military service.  However, these contentions regarding a 
relationship between hearing loss of the right ear and 
exposure to noise in service as well as a lightening strike 
are statements of causation.  Although lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

As such, the preponderance of the evidence is against a 
finding that the Veteran's current hearing loss of the right 
ear is related to his active military service.  Therefore, 
the claim for service connection for hearing loss of the 
right ear is denied.

After a careful review of the record, and resolving all doubt 
in favor of the Veteran, the Board has determined, based upon 
the medical and satisfactory lay evidence set forth above, 
that the Veteran's current tinnitus was incurred during his 
active service.  As noted above, the Board accepts that the 
Veteran was exposed to machine gun fire bombs for while he 
was engaged in combat, that he noticed some buzzing in his 
ear at this time and that he was struck by lightening while 
answering a phone call with respect to where to target the 
gun fire.  The post service medical evidence of record 
reflects that the Veteran is currently treated for tinnitus, 
he complained of right ear ringing for the past 6 months in 
November 2005 and he sustained right ear trauma in Korea when 
lightening struck him while he had a phone in his ear.  The 
Board finds that, as was the case with the Veteran's hearing 
loss, there is a negative opinion of record with respect to 
the relationship of the Veteran's tinnitus to service, 
however, due to the subjective nature of [tinnitus], the 
Veteran, as a layperson is competent to testify as to his 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
Therefore, with respect to the negative opinion provided in 
the record, the Board finds that, taken together, along with 
the Veteran's statements that he was exposed to excessive 
noise in service, that he experienced a buzzing in his ear 
during active service and his tinnitus resulted from that 
noise exposure, they put the evidence in relative equipoise.  

As such, resolving all reasonable doubt in favor of the 
Veteran, service connection for tinnitus is warranted.  38 
C.F.R. § 3.102 (2009).  See also 38 U.S.C.A. § 5107(b); 
Gilbert v. Lewinski, 1 Vet. App. 49, 53-56 (1990).

2.  Increased Ratings

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the 
Veteran is requesting an increased rating for an established 
service-connected disability, the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  See Powell v, West, 13 
Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

The Veteran's current PTSD is rated under Diagnostic Code 
94ll and is evaluated pursuant to the General Rating Formula 
for Anxiety Disorders which provides for the following 
ratings:  

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  A GAF score ranging from 61 to 
70 indicates some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score 
ranging from 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  A GAF score of 41 to 50 indicates serious 
symptoms and serious impairment in social, occupational, or 
school functioning (e.g., no friends), while a GAF score of 
31 to 40 indicates major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  See Diagnostic and Statistical 
Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2009).  Accordingly, GAF scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his current 
PTSD warrants a rating higher than the 50 percent assigned.  
During a January 2010 Travel Board hearing, the Veteran 
testified that that his PTSD symptoms included increased 
aggression toward others and nightmares of his combat 
experiences occurring on a daily basis.  He reported that his 
wife passed away and he got along pretty well with his 
children and that he last spoke with them a week or two ago.  
The Veteran also testified to having arguments with one of 
his sons who lived with him.  He stated that he got irritable 
and angry with other people and got aggravated when people 
used disrespectful language.  The Veteran reported having 
violent outbursts in the past and has thought about hurting 
others.  He stated that he has not gone out with his friends 
and stopped hunting or fishing as he was afraid to go out by 
himself anymore.  The Veteran participated in Veterans of 
Foreign Wars meetings but did not participate in any other 
activities and was pretty much withdrawn from activities or 
others.  The Veteran reported having depression, restlessness 
in the middle of the night.  Finally, he testified to still 
having nightmares about a soldier who was killed in the 
military.  

In a January 2007 VA examination, the Veteran reported that 
since he retired from work after his wife became sick and, 
after she passed away in 1998, he stayed at home and felt 
worse all the time from memories that bothered him and from 
overwhelming feelings of anxiety and depression.  He 
described his relationship with his children, friends and 
family as distant which he attributed to depression and 
anxiety, making it hard to be around people.  The Veteran 
reported spending a limited time with friends and family.  He 
stated that he had seen someone for psychiatric issues with a 
focus on his sleep difficulties and depression which helpful 
and he had seen someone for outpatient care regarding his 
medications.  His reported PTSD symptoms included:  recurrent 
and intrusive recollections of his in service trauma daily; 
recurrent distressing dreams two times a month; psychological 
distress and physiological reactivity to reminders nearly 
every day; avoidance of thoughts or feelings on a daily 
basis, avoidance of activities; places, and people daily; 
diminished interest and participation in 80 percent of his 
activities; feelings of detachment other than grandchildren; 
restricted range of affect a sense of foreshortened future 
with a day to day approach; sleep difficulties with 
medication helping; irritability daily; and decreased 
concentration more than 50 percent of the time.  

A mental status evaluation revealed that the Veteran was on 
time for the interview and casually dressed.  His speech was 
within normal limits and his thought process and content was 
clear.  The Veteran was alert and oriented times four.  His 
mood was sad and anxious.  He became tearful when he 
discussed traumatic experiences.  He recalled one out of five 
items at immediate and one of five items at five minute 
delay.  He recalled one of the five most recent presidents 
and was unable to complete a serial 7s task.  The Veteran was 
able to complete simple but not complex analogies and 
interpreted metaphors at a concrete level.  He reported doing 
okay with his finances with the help of his daughter since 
his wife passed away.  The Veteran denied any suicidal or 
homicidal ideation, as well as hallucinations with no 
evidence of delusions.  The Veteran was deemed competent for 
VA purposes.  He was diagnosed with chronic, moderate to 
severe, PTSD and was assigned a GAF score of 45.  The 
examiner found that the Veteran's PTSD symptoms have 
significantly impaired his social functions with his tendency 
to isolate with minimal contact with children and 
grandchildren and had significantly impaired his ability to 
work with help needed from his children for tasks around the 
house and managing his finances.  

In a September 2008 VA examination, the Veteran reported 
having no history of outpatient treatment or hospitalizations 
for a mental disorder and no current treatment for a mental 
disorder.  Significant other history included the Veteran's 
wife's passing away in 1998 and his poor social support.  The 
Veteran reported having frequent contact with his children 
and occasional contact with his son and daughter living in 
the area, however, he had little material help from them.  He 
also had limited phone contact with his sisters.  The Veteran 
was active in Veterans of Foreign Wars meetings, was a member 
of a local catholic church with no regular attendance and was 
occasionally visited by a neighbor.  He would go to town for 
shopping once a week.  He spent most of his time at home and 
felt depressed most of the time.  The Veteran's only 
pleasurable activities included reading and watching TV.  No 
history of suicide attempts, violence or asssaultiveness was 
noted.  

A psychiatric examination revealed the Veteran was clean, 
neatly groomed, appropriately dressed and cooperative with 
soft or whispered speech.  He had a flat affect and depressed 
mood.  The Veteran's attention was found to be intact though 
he could not perform serial 7s or spell a word backwards and 
forwards.  He was oriented to person, place and time with 
tangentiality of thought process and unremarkable thought 
content.  The Veteran's judgment reflects he understood the 
outcome of his behavior and his insight reflected that he 
understood he had a problem.  He was noted to have average 
intelligence.  Sleep impairment was noted with initial mild 
insomnia, being sleepy during the day and occasional 
nightmares from his experience in Korea with an exaggeration 
of experiences.  No hallucinations, inappropriate behavior, 
obsessive/ritualistic behavior, panic attacks, homicidal 
thoughts, suicidal thoughts or episodes of violence.  Impulse 
control was noted to be good.  The Veteran was able to 
maintain minimum personal hygiene.  With respect to his 
activities of daily living, the Veteran reported these 
symptoms had no affect on household chores, toileting, self-
feeding, bathing, dressing/undressing, engaging in 
sports/exercise or driving.  The Veteran reported that 
symptoms had a slight affect on grooming, shopping, traveling 
and other recreational activities, including his work as a 
mechanic in a mine.  The Veteran reported that he retired in 
1991 due to his eligibility by age or duration of work.  He 
was diagnosed with PTSD and assigned a GAF score of 47.  The 
examiner noted that the Veteran was not working and spent 
most of his time alone at home.  

The examiner found that although the Veteran retired in 1991 
for reasons not related to his PTSD, his inactivity in 
retirement gave him more time to think about his trauma 
experiences and his work served as a form of therapy, 
however, today he could not physically and emotionally 
perform the work that he used to do as his memory and ability 
to concentrate precluded him from working.  The examiner also 
noted the Veteran's depression was secondary to his PTSD and 
life situations.  A poor prognosis was provided.  The 
examiner found that there was no total occupational and 
social impairment due to PTSD signs and symptoms, however, he 
found that PTSD signs and symptoms resulted in deficiencies 
in thinking, family relations, work and mood as he was 
forgetful with some memory impairment, he had little contact 
with his adult children and grandchildren, he was unable to 
work for physical and mental reasons and he had depression 
and anger/irritability which interfered with his sleep 
pattern.  The examiner concluded that the Veteran stopped 
working in 1991 for reasons associated with his wife's 
health, however, today he could not work due to physical and 
mental health and he had a poor sleep pattern, somewhat 
impaired memory, and difficulty concentrating due to PTSD.  
The examiner found these conditions made it unsafe for the 
Veteran to operate heavy machinery and go into an underground 
mine, which was the type of work performed prior to 
retirement.  

After a careful review of the record and resolving all doubt 
in the Veteran's favor, the Board finds that the lay and 
medical evidence of record support the assignment of a 70 
percent evaluation for PTSD since the date of his claim for 
an increased rating on December 6, 2006.  In this regard, the 
Board notes that the Veteran's PTSD was productive of:  
nightmares; recurrent and intrusive recollections; 
reexperiencing; psychological distress and physiological 
reactivity to reminders nearly every day; a sad, anxious and 
depressed mood with depression secondary to PTSD; flat and 
restricted range of affect; impaired thought and memory; good 
impulse control; the ability to maintain minimum personal 
hygiene; discomfort around crowds; detachment from others; 
avoidance of stimuli associate with trauma; avoidance of 
activities, places and people daily; avoidant behavior from 
others; diminished interest and participation in more than 80 
percent of his activities; sleep disturbance with mild 
insomnia; hypervigilence; exaggerated startle; isolation; 
some estrangement from family members; some 
anger/irritability daily; and decreased concentration.  In 
addition, the September 2008 VA examiner found the Veteran's 
PTSD signs and symptoms resulted in deficiencies in most 
areas including, thinking, family relations, work and mood.  
Moreover, the Veteran's GAF scores ranged from between 45 to 
47, indicating serious symptoms and serious impairment in 
social or occupational functioning.  

As such, the Board finds that the Veteran's PTSD more nearly 
approximates the criteria considered under the 70 percent 
disability rating, as demonstrated by the objective evidence 
of record from the date of claim on December 6, 2006.  

The Board also finds that the Veteran's PTSD does not warrant 
an initial evaluation in excess of 70 percent at any time 
since date of the Veteran's claim for an increased rating for 
PTSD on December 6, 2006.  The record, including both the 
January 2007 and September 2008 VA examinations, is absent of 
PTSD symptoms consisting of total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name so as to warrant a 100 percent disability rating.  
In addition, the September 2008 VA examiner found that there 
were was no total occupational and social impairment due to 
PTSD signs and symptoms.   Moreover, while the Veteran's GAF 
scores ranged from 45 to 47, thereby indicating serious 
symptoms and serious impairment in social or occupational 
functioning, evaluations are not assigned based solely upon 
GAF scores, and the symptomatology described in the record 
fails to more nearly approximate the criteria for a 100 
percent rating at any point during the course of the appeal.

Thus, under the circumstances of this case, and with 
resolution of all reasonable doubt in the Veteran's favor, 
the Board finds that the criteria for a rating of 70 percent, 
but no higher, for PTSD have been met from the date of the 
Veteran's claim for an increased rating on December 6, 2006.  


ORDER

Service connection for chronic kidney disease is denied. 

Service connection for hearing loss of the right ear is 
denied. 

Service connection for tinnitus is granted. 

A disability rating of 70 percent for PTSD is granted, 
subject to the provisions governing the award of monetary 
benefits.



REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
service connection for a back condition and TDIU.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  

        Back Condition

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his current 
back condition are related to his active service.  During a 
January 2010 Travel Board hearing, the Veteran testified that 
he injured his back while loading sand bags onto bunkers 
which held ammunition and that he currently experienced back 
pain.  He reported that, at the time he injured his back in 
service, it was really stiff and his squad leader had 
massaged it for him though he did not seek treatment for it.  
The Veteran testified that this incident had occurred during 
combat while he was in a combat area.  

As noted above, the Board finds that the evidence of record 
as a whole supports a finding that the Veteran was engaged in 
combat during his active duty service, the provisions of 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are for 
application in this case.  Thus, the Board accepts that the 
Veteran injured his back while loading sand bags onto bunkers 
with ammunition in service.

Also, as noted above, the Veteran's service treatment records 
are not available.  A November 1954 separation examination 
does not reflect any findings or complaints of a back injury 
or any related conditions.  

Private and VA medical records from April 1997 to September 
2008 reflect that the Veteran initially reported a history of 
back surgery in March 2002 and was initially diagnosed with 
back pain in November 2005, at which time he also reported a 
history of back problems, back surgery and a back injury, 
although no dates were provided.

In considering the Veteran's lay statements of injuring his 
back while lifting sand bags onto a bunker during active 
service, medical evidence, the post-service medical evidence 
of treatment for back pain and the Veteran's lay statements 
contending that his current back problems are due to his 
active service, the Board finds that a VA examination is 
necessary to obtain an opinion as to whether the Veteran has 
a current back condition which is related to or caused by his 
military service.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 
20 Vet. App. 410 (2006).  

        TDIU

The Board observes that, while a claim for a total disability 
rating based upon individual unemployability (TDIU) has been 
adjudicated by the RO as a separate freestanding claim in 
November 2008 and August 2009 rating decisions, in light of 
the recent case Rice v. Shinseki, 22 Vet. App. 447 (2009), 
entitlement to TDIU is properly considered as part of the 
determination of the appropriate disability rating rather 
than as a separate claim.  In this regard, the Board finds 
that as the Veteran claims a higher rating for his PTSD is 
warranted and, as PTSD is his only service-connected 
disability, his claims for unemployability specifically 
relate to his service-connected PTSD, of which, he is seeking 
the maximum benefit available.  

As such, the Board finds that entitlement to a TDIU, as due 
to the Veteran's service-connected PTSD is raised by both the 
Veteran's statements throughout the duration of the appeal 
and the January 2007 and September 2008 VA examinations, as 
part of the Veteran's claim for a disability rating in excess 
of 50 percent for PTSD.  Of significance, the Board notes 
that the VA examiners in both January 2007 and September 2008 
made findings related to the Veteran's current 
unemployability.  In January 2007, the VA examiner found that 
the Veteran's PTSD symptoms had significantly impaired his 
ability to work with help needed from his children for tasks 
around the house and managing his finances.  The September 
2008 VA examiner also found that the Veteran stopped working 
in 1991 for reasons associated with his wife's health, 
however, today he could not work due to physical and mental 
health and he had a poor sleep pattern, somewhat impaired 
memory, and difficulty concentrating due to PTSD which made 
it unsafe for the Veteran to operate heavy machinery and go 
into an underground mine, as this was the type of work 
performed prior to retirement.  Thus, a claim for TDIU, as 
due to the Veteran's service-connected PTSD, is considered in 
tandem with the Veteran's claim for a disability rating in 
excess of 50 percent for PTSD.  See id.  

As the Board has determined that a 70 percent rating is 
warranted for the Veteran's PTSD, the schedular criteria for 
a TDIU under 38 C.F.R. § 4.16(a) are now met.  Therefore, the 
claim for TDIU must be remanded to the RO for adjudication in 
light of this Board decision and in consideration of the 
criteria for a TDIU based on the provisions of 38 C.F.R. 
§ 4.16 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist to determine the current nature 
and etiology of any back condition found to 
be present.  The claims folder and a copy 
of this remand are to be made available to 
and reviewed by the examiner in connection 
with the examination.  The examination 
report is to contain a notation that the 
examiner reviewed the claims file.  The 
examination is to include a review of the 
Veteran's history and current complaints, 
as well a comprehensive evaluation of the 
back and any tests deemed necessary.

The examiner is asked to offer an opinion 
addressing the following questions: 

a.  Has the Veteran developed a current 
back condition?  If so, please specify the 
diagnosis (or diagnoses).

b.  If the examiner finds that the Veteran 
has a current back condition, is it at 
least as likely as not (50 percent or 
greater probability):  (i) that such 
condition had its onset during the 
Veteran's period of active duty from 
November 1952 to November 1954; or, (ii) 
that such disorder was caused by any 
incident or event that occurred during such 
period (i.e. the Veteran's back injury in 
service resulting from lifting sandbags 
onto a bunker)?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended causal 
relationship; "less likely" weighs against 
a causal relationship.

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims file.

2.  The RO/AMC should perform any 
additional development as necessary in 
order to adjudicate the Veteran's claim 
for TDIU pursuant to the provisions of 
38 C.F.R. § 4.16 (2009).  

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



 Department of Veterans Affairs


